COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Great Value Storage, LLC and World Class Capital Group. LLC, and
                           Natin Paul v. Princeton Capital Corporation

Appellate case number:     01-21-00284-CV

Trial court case number: 2019-18855

Trial court:               165th District Court of Harris County

        On October 26, 2021, this Court issued an order temporarily granting appellants’ motion
to stay appointment of the receiver. In the order, the Court abated the appeal and remanded for a
hearing in the trial court for a determination by the trial court whether appellee’s interests would
be protected by a supersedeas bond or other order under Rule 24. Rule 24.1 permits a judgment
debtor to supersede by either filing a good and sufficient bond, making a cash deposit in lieu of
bond, or providing alternate security ordered by the trial court. See TEX. R. APP. P. 24.1(a).
        In our order, we directed the filing of a status report by November 15, 2021. On November
15, 2021, appellant Great Value filed a letter stating that they intended to file a nominal $100 bond
and attached a declaration by their bookkeeper asserting that Great Value had a negative net worth.
Both the receiver and appellee have filed letters asserting that the temporary stay of the order
appointing a receiver should be lifted based on Great Value’s lack of compliance with this Court’s
order.
       Appellant Great Value has not complied with this Court’s order to have the trial court make
a determination concerning supersedeas. Accordingly, this Court’s order of October 26, 2021 is
withdrawn, the abatement is lifted, the appeal is reinstated on the active docket, and the
temporary grant of appellant’s motion for emergency relief is withdrawn and the motion for
emergency relief is denied. This ruling does not prevent appellants from obtaining suspension of
enforcement of the judgment by obtaining the trial court’s approval of a good and sufficient bond.
See TEX. R. APP. P. 24.1(a),(b)(2).
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___November 18, 2021_____